Citation Nr: 1634675	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  08-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2008, the Veteran requested a hearing before a Veterans Law Judge in at his local VA office, but in August 2014, he withdrew his hearing request. 

In January 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran is not shown to have a hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard April 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The available service treatment records have been associated with the claims file. VA attempted to obtain the rest of the Veteran's service treatment records, but a July 2007 VA Formal Finding of Unavailability reflects that attempts have been futile.  As not all of the service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the- doubt standard of proof.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in March 2013 and February 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the March 2013 VA examination yielded inconsistent results, the February 2016 examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran contends that he was exposed to loud noise due to engine room and gas turbine noise while in service.  The Veteran's military occupational specialty was Quartermaster.

Available service treatment records are negative for complaints or findings of hearing loss.  An August 2001 enlistment examination report reflects normal hearing in both ears.  Audiogram results from October 2001, April 2002, December 2002 and June 2004 also reflect normal hearing evaluations in both ears.  

The Veteran was afforded a VA examination in March 2013.  The Veteran reported difficulty with listening to speeches, music and the television.  He needed to have people repeat that they had said.  

Upon examination, the pure tone thresholds in his right ear were 25, 35, 25, 35, and 40 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 25, 30, 25, 20, and 35 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Speech recognition scores were 86 percent for the right ear and 98 percent for the left ear.

The VA examiner stated that it was very difficult to extract consistent volunteered thresholds.  It was noted that the data reported reflected responses at the least intense levels to which the Veteran responded, but that the response may not be a true reflection of his hearing impairment.  The VA examiner stated that a medical opinion could not be provided without resorting to mere speculation.  However, later in the report, the VA examiner opined that it was at least as likely as not that the Veteran incurred hearing loss as the result of service.  No rationale was provided.

Pursuant to the Board's January 2016 remand which found that the March 2013 VA examination lacked an actual diagnosis, internal consistency and was void of a rationale, the Veteran was afforded a VA examination in February 2016.  It was noted that the Veteran reported noise exposure during service, to include working in the engine room which placed him at a high probability for hazardous noise exposure.  The Veteran stated that he had to ask people to repeat themselves. 

Upon examination, the pure tone thresholds in his right ear were 15, 20, 15, 20 and 10 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 15, 20, 20, 15 and 20 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Speech recognition scores were 98 percent for the right ear and 96 percent for the left ear.  The VA examiner noted that the test results were valid for rating purposes.  

Normal audiological findings were indicated.  It was noted that due to concern with the Veteran's previous audiological examination regarding establishing organic thresholds, testing was conducted with pulsed tones and otoacoustic emissions.  A diagnosis of bilateral normal hearing was provided.  The VA examiner stated that the Veteran's audiogram did not reveal hearing loss.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  The medical evidence includes the March 2013 VA audiological examination and February 2016 VA audiological examination.  The Board finds that the March 2013 examination report is of minimum probative value.  As noted, the VA examiner stated that it was very difficult to extract consistent volunteered thresholds and that the responses were not a true reflection of the Veteran's hearing impairment.  While the VA examiner opined that it was at least as likely as not that the Veteran incurred hearing loss as the result of service, he also stated that a medical opinion could not be provided without resorting to mere speculation.  Further, no rationale was included in the examination report.  

Conversely, the February 2016 VA examiner provided findings necessary to evaluate the Veteran's bilateral hearing loss under the pertinent rating criteria, to include noting that the results were valid for rating purposes.  Unlike the March 2013 VA examination report, inconsistencies were not found.  Accordingly, the Board finds the opinion of the February 2016 VA examiner to be entitled to greater probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The February 2016 audiological results do not establish current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  A threshold for establishing service connection for a claimed condition is the presence of a current disability.  Neither the Veteran nor his representative has presented or identified existing valid audiometric testing results that meet the requirements of that regulation for bilateral hearing loss disability.  In light of the evidence, the Board finds that the Veteran does not have a current bilateral hearing loss.  This is so for the entire pendency of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the Veteran's contentions that he was exposed to noise during service and has a hearing loss disability.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  As the Board has considered the Veteran's contention, the Board ultimately places more probative weight on the opinion of the February 2016 VA medical examiner.

As such, the preponderance of the evidence is against the claim for service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for hearing loss is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


